Title: From Thomas Jefferson to Benjamin Clagett, 7 October 1808
From: Jefferson, Thomas
To: Clagett, Benjamin


                  
                     Sir 
                     
                     Washington Oct. 7. 08.
                  
                  I recieved last night your favor of the 5th. and have carefully examined my files for the recommendatory letters you mention. my papers are arranged first according to states, & alphabetically under each state. I find at once & in it’s proper place your letter of Oct. 12. 1806. but no other paper whatsoever respecting you, nor does that mention any other as inclosed to me. I think I may say therefore that if I have ever been in possession of any others they must have been withdrawn from me before; tho’ I remember neither the reciept nor return of any such; & certainly that none such can now be found in any place where I can possibly expect to find them. I should have been happy to have given you a more satisfactory answer & salute you with great respect.
                  
                     Th: Jefferson 
                     
                  
               